DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	Claims 1-7 are pending and currently under consideration for patentability.

Priority
2. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on September 9, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
4.	Claim 7 is objected to because of the following informalities:  
	Claim 7 recites “a hollow locking piece” and “an O-ring slot” in lines 2 and 3, respectively.  However, claim 7 depends from claim 1 which already provides antecedent basis for these structural limitations.  Therefore, claim 7 should instead recite --the hollow locking piece-- and --the O-ring slot--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the centrifuge device" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase "or in other words" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In line 4 of claim 1 and line 2 of claims 2-3, with regard to the phrase “characterized in that it comprises…” it is unclear as to what the “it” limitation is referring to.  For the purpose of examination, “it” will be interpreted as “the injector.”
Claim 3 recites the limitation "the screwed tip" in lines 2-3.  The screwed tip is first provided with antecedent basis in claim 2; however, claim 3 depends from claim 1, not claim 2. Accordingly, there is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the liquid" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-6 are rejected for depending upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rippstein, Jr. et al. (US 6,458,105) in view of Ellsworth et al. (US 7,445,125).

7.	With regard to claim 1, Rippstein discloses an injector (syringe apparatus, 10; abstract; Figs. 1-3, 5) capable of retraction/pulling of adipose tissue via a suction tip (needle assembly, 14), conserving thereof in a tube (cylinder body, 12) without human touch or exposure to air, and fully capable of ultimately centrifuging thereof to obtain oil-based stem cells, and it is characterized in that the injector (10) comprises: a movable modular piston (piston assembly, 16) allowing adipose tissue to be pulled into the tube (12) via said suction tip (14), by means of a piston nose seal (one or more outer seals, 46) 
While it is well known in the art to take physiological fluid/tissue samples and proceed to isolate/separate the physiological sample into components of different densities through centrifugation, Rippstein is silent in regard to ultimately centrifuging thereof to obtain oil-based stem cells, entering a centrifuge device after the adipose tissue is pulled into the tube, and that the independent hollow locking piece acts as a lock during centrifugation.
However, Ellsworth discloses an analogous method and apparatus for separating fluid components (abstract; Figs. 6a, 6b, 7a, 7b; col. 3, lines 16-26), wherein a syringe suitable for retraction/pulling of tissue via a suction tip (6) and ultimately centrifuging thereof to obtain oil-based stem cell, and wherein it includes a movable modular piston (plunger, 8) suitable for tissue to be pulled into the syringe via a suction tip (6), and a modular piston handle (handle, 10) allowing back-and-fourth movement of said modular piston (8) within the syringe, and having a detachable characteristic (tab, 106 of plunger, 8 engages with and is detachable from hook, 108 of the handle, 10) so as to allow the syringe to be detachable from the modular piston handle (10; col. 9, lines 21-39) to enter into a centrifuge device after the tissue is pulled into the syringe (col. 5, lines 4-15), and a ring (112, Fig. 10a) which acts as a lock during centrifugation, preventing tissue and separated stem cells found within the syringe from leaving the syringe during centrifugation (col. 9, lines 50-60).


8.	With regard to claims 2-3, Rippstein discloses that the injector (10) comprises a screwed tip (threaded tip of 20), and a modular piston screw socket (threaded center of 18; col. 12, lines 25-30) allowing said modular piston pin (20) to be connected to said modular piston (16) and separated from said modular piston (16) prior to any possible centrifugation (Figs. 1-3; col. 7, line 57 - col. 8, line 18).

8.	With regard to claim 4, Rippstein discloses that a piston pin slot (shaft passageway, 63) is formed at the middle axis and vertical to the independent hollow locking piece (18) so that said screwed tip (threaded tip of 20) can pass through the independent hollow locking piece (18) so that said screwed tip (of 20) can be fixed to the modular piston (16) and detached when the operation ends (Fig. 3; col. 7, line 57 - col. 8, line 18; col. 12, lines 25-30).

9.	With regard to claim 5, Rippstein discloses that the modular piston pin (20) comprises a piston handle (substantially disk shaped push plate, 22; Figs. 1, 3; col. 6, line 62 - col. 7, line 7).

10.	With regard to claim 6, Rippstein discloses piston nose seals (46) fully capable of being replaced, that is confined within the tube (12) together with said modular piston (16) and has a positioning space (annular chamber, 28) where the modular piston (16) is to be centered (Fig. 2; col. 6, lines 22-29; col. 7, lines 17-25).

With regard to claim 7, Rippstein discloses that the modular piston (16) comprises a hollow locking piece (seal cap member, 19) having a diameter that is larger than the tube (12) inner diameter, and the O-ring slot (groove around 47 in Fig. 3 which 47 rests upon) in which the O-ring (47) piece can fit, fully capable of ensuring locking for the purpose of preventing the liquid found within the tube (12) from leaving the tube (12) during centrifugation (col. 7, line 57 - col. 8, line 5; Figs. 3, 5).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Dalmose (US PGPUB 2003/0040701) discloses a dual chamber syringe with dual function piston.
	Khouri et al. (US PGPUB 2008/0167613) discloses a closed system and method for atraumatic, low pressure, continuous harvesting, processing and grafting of lipoaspirate.
	Pustilnik et al. (US PGPUB 2013/0012921) discloses a system and methods for preparation of adipose-derived stem cells.
	Pilkington et al. (US PGPUB 2017/0368226) discloses conditioning harvested fat for re-injection.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANDREW J MENSH/Primary Examiner, Art Unit 3781